
	

113 HRES 620 IH: Expressing the sense of the House of Representatives that the Government of Mexico should immediately release United States Marine Sgt. Andrew Tahmooressi and provide for his swift return to the United States so Sgt. Tahmooressi can receive the appropriate medical assistance for his medical condition.
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 620
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Poe of Texas (for himself, Mr. Salmon, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Government of Mexico should
			 immediately release United States Marine Sgt. Andrew Tahmooressi and
			 provide for his swift return to the United States so Sgt. Tahmooressi can
			 receive the appropriate medical assistance for his medical condition.
	
	
		Whereas 25-year-old United States Marine Sgt. Andrew Tahmooressi served two tours of duty in
			 Afghanistan;
		Whereas Sgt. Tahmooressi received a meritorious battle promotion to Sergeant while serving in
			 Afghanistan’s Helmand province with 2nd Battalion, 6th Marine Regiment;
		Whereas Sgt. Tahmooressi is a member of the Individual Ready Reserve and received an Order to
			 Muster letter on May 9 requiring him to report to the 4th Civil Affairs
			 Group on June 14;
		Whereas Sgt. Tahmooressi was arrested at the United States-Mexican border on March 31, 2014;
		Whereas Sgt. Tahmooressi’s vehicle included three firearms legally registered in his name in the
			 United States;
		Whereas Sgt. Tahmooressi claims to have crossed into Mexico inadvertently;
		Whereas Sgt. Tahmooressi is still being held in the El Hongo II prison in Tecate, Mexico;
		Whereas Sgt. Tahmooressi alleges that abuse during the beginning of his incarceration and poor
			 prison conditions led him to attempt suicide;
		Whereas Sgt. Tahmooressi was diagnosed with Post-Traumatic Stress Disorder (PTSD) following his
			 service to the United States Marine Corps in Afghanistan;
		Whereas PTSD can result in hyper-vigilance, memory and cognition lapses, and depression;
		Whereas Sgt. Tahmooressi’s reported actions of aggression, escape, and physical self-abuse are
			 likely manifestations of his PTSD; and
		Whereas Sgt. Tahmooressi’s immediate release would allow him to enroll in medical treatment at a
			 clinic specializing in combat-related PTSD in the United States: Now,
			 therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)the Government of Mexico should immediately release United States Marine Sgt. Andrew Tahmooressi
			 and provide for his swift return to the United States so Sgt. Tahmooressi
			 can receive the appropriate medical assistance for his medical condition;
			 and
			(2)the President of the United States should utilize the full powers and authorities of his office to
			 immediately secure the release of United States Marine Sgt. Andrew
			 Tahmooressi.
			
